Detailed Action
Status of Claims
This is the first office action on the merits. Claims 1-20 are currently pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2020 has being considered by the examiner.

Drawings
The drawings are objected to because Improper cross hatching for cross-sectional view.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
                                                                                                                          
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
Claim 1 recites the limitation "the Rod” in line 7 of claim 1.  There is insufficient antecedent basis for this limitation in the claim. Therefore claim 1 is rejected on this basis
Claims 2-10 are rejected for depending from a rejected claim.
Claim 11
It is not made clear if the step of “attaching a measuring apparatus to a polished rod of the beam pump unit in at least two positions” refers to attaching the whole device twice or having two connectors to attach the measuring apparatus to the polished rod. For the purpose of examination, the claim limitation will be interpreted as having two connectors to attach the measuring apparatus to the polished rod. 
Claims 12-15 are rejected for depending from a rejected claim.
Claim Rejections- 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
Non-obviousness.

Claim(s) 1-3, 8, 10, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welton (US Pat. No. 3965736) in view of Richard et al (US Pub No 20150330200 A1)  

Claim 1
Welton teaches a strain gauge and discloses:
An apparatus for measuring strain in a polished rod of a beam pump unit, the apparatus comprising: a body comprising: (Welton Fig 5 col 1 lines 6-12 “This invention relates to devices for measuring strain in the polish rod of a rod-pumped well unit, thus giving an indication of the load on the rod string, and more particularly relates to devices which are removably attachable)
an upper wide section; (Welton Fig 5 wide element above 35)
a lower wide section; and (Welton Fig 5 wide element below 35) 
A narrow section having a reduced width in comparison to each of the upper and lower wide sections. (Welton Fig 5 & Fig 7 Element 35) 
At least two connectors configured to connect the body to the rod, (Welton fig 5 element 33 is a hinge designed for the element 32 to be wrapped around the body of the rod and is connected with both elements of 34)
A strain gauge positioned on the narrow section between the two connectors in a direction that is parallel to an axis of the rod…so as to measure strain in the rod between the two points of connections. (Welton fig 2 Element 31)
While Welton teaches that the strain gauge is positioned on the narrow section it does not disclose it is in a bore. Richard et al. does teach though that the strain gauge can be positioned in a bore (Richard Paragraph [0013]).  It would be obvious with one having ordinary skill in the art at the time of filing to combine the strain gauge placement in a bore of Richard with the invention of Welton since it would protect the strain gauge from the environment if it is positioned in a bore along the tubular. (Richard Paragraph [0013] “In another embodiment, one or more sensors 155 may be placed in pockets made on the wall of the tubular 112 for protection from the outside environment and electrically coupled to circuits and power source as described later.”)

Claim 2
	Welton also teaches: The apparatus of claim 1, wherein the at least two connectors comprise clamps that are positionable around the rod without disconnecting the rod to one or more other components attached to ends of the rod. (Welton fig 5 element 33 is a hinge designed for the element 32 to be wrapped around the body of the rod and is connected with both elements of 34. Welton col 2 line 18-21: “It is a feature of these devices that they may be easily attached to and removed from a well unit polish rod without releasing the rod string from the hangar bar of the well unit.”)


Claim 3 
	Welton also teaches: The apparatus claim 1, wherein: the upper wide section is connected to a first connector of the at least two connectors (Welton Fig 5 upper section connected at elements 33 and upper element 34 to be referred to as 34’); and the lower wide section connected to a second connector of the at least two connectors. (Welton Fig 5 lower section connected at elements 33 and lower element 34)

 Claim 8
	Following from claim 3 Welton teaches: The apparatus of claim 3, wherein the body defines a cutout in the narrow section (Welton fig 6 element 36 details the lip at the beginning of the cutout with element 37 of fig 7 showing the side view of the cut out with the position of the rod as element 21 filling the cut out), proximal to the bore, such that a wall thickness between the bore and an edge of the narrow section is reduced by the cutout. (Welton Fig 7 is a cut out view of Fig 5 detailing the narrow section having a thinner wall thickness.)

	Claim 10
	Following from claim 1 Welton teaches that: The apparatus of claim 1, wherein the strain gauge is configured to measure a strain on the rod between where the first and second connectors are connected thereto. (Welton Fig 5 Col 2 lines 24-28 It is accordingly an object of the present invention to provide improved strain measuring devices for use in the measuring the strain of the polish rod of a well unit)  

Claim 16 
Welton in view of Richard in view of teaches us: 
An apparatus for measuring strain in a polished rod of a beam pump unit, the apparatus compromising: (Welton Col 2 Line 8-13: According to the present invention, strain measuring devices are provided which may be clamped to the polish rod of a well unit and utilized to provide information about or control of the well operation. The devices provide a measurement of the strain on the polish rod.) 
a body defining comprising an upper wide section; a lower wide section; and a narrow section extending between the upper and lower wide sections, a first clamp coupled to the upper wide section and configured to be received around and secured to the polished rod; a second clamp coupled to the lower wide section and configured to be received around and secured to the polished rod; and (Welton Fig 5 shows a device that has an upper wide section above 33, a lower wide section below 33, a narrow section 35 that extends between the upper and lower wide sections, a first clamp coupled to the upper wide section with the rotation of 33 around the polished rod 21 and secured with 34’. A lower clamp coupled to the lower wide section with the rotation of 33 around the polished rod 21 and secured with 34) 
a strain gauge positioned on the narrow section (Welton Fig 5 element 31’) , so as to measure strain in the polished rod between locations where the first and second clamps are secured thereto (Welton Fig. 2). Welton does not disclose the strain gauge is positioned in a bore. Richard et al. does teach though that a strain gauge can be positioned in a bore (Richard Paragraph [0013]). It would be obvious with one having ordinary skill in the art at the time of filing to combine the strain gauge placement in a bore of Richard with the invention of Welton since it would protect the strain gauge from the environment if it is positioned in a bore along the tubular. (Richard Paragraph [0013] “In another embodiment, one or more sensors 155 may be placed in pockets made on the wall of the tubular 112 for protection from the outside environment and electrically coupled to circuits and power source as described later.”)

Claim 19
Continuing from Claim 16 Welton in view of Richard teaches that: The apparatus of claim 16, wherein the body defines a cutout in the narrow section, (Welton fig 6 element 36 details the lip at the beginning of the cutout with element 37 of fig 7 showing the side view of the cut out with the position of the rod as element 21 filling the cut out)  proximal to the bore, such that a wall thickness between the bore and an edge of the narrow section is reduced by the cutout. (Welton Fig 7 is a cut out view of Fig 5 detailing the narrow section having a thinner wall thickness.)

Claim(s) 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welton (US Pat. No. 3965736) in view of Zhao et al (20150323399 A1).  


Claim 11
	Welton teaches that: 
•	A method for measuring operation of a beam pump unit, comprising (Welton Col 3 line 15-20 The walking beam 14 is pivotally mounted to supporting post 16 and has a horsehead 17 at one end. A flexible cable 18 extends from the horse head 17 to hangar bar 19 which supports the rod string (not shown) including a polish rod section 21 by virtue of polish rod clamp 22.) 
•	attaching a measuring apparatus to a polished rod of the beam pump unit in at least two positions, (Welton fig 5 element 33 is a hinge designed for the figure 32 to be wrapped around the body of the rod and is connected with both elements of 34 (two positions). Welton col 2 line 18-21: “It is a feature of these devices that they may be easily attached to and removed from a well unit polish rod without releasing the rod string from the hangar bar of the well unit.”)
•	wherein the measuring apparatus comprises a body having an upper wide section connected to the polished rod (Welton Fig 5 Col 3 line 35-39 Referring again to FIG 1, a strain measuring device shown generally at 23 is affixed to polish rod 21 below hangar bar 19, such that the portion of the polish rod subjected to measurement is supporting the entire weight of the rod string, well pump, and fluid column.)
•	a lower wide section connected to the polished rod (Welton Fig 5 wide element below 35) 
•	a narrow section extending between the upper and lower wide sections, and a strain gauge; (Welton Fig 5 Element 35 and 31’) 
•	operating the beam pump unit to provide artificial lift in a wellbore; (Welton Col 1 line 13-20 in rod-pumped well units of the type commonly used to produce oil from a subterranean formation, which units conventionally include a downhole pump attached to a reciprocal rod string extending to the surface, and which include a prime mover for driving a walking beam or the like, the rod string normally includes an upper section designated the “polish rod”, which is connected to the walking beam by a clamp and bridle arrangement, all as is well known.) 

Welton does not teach what the device to have a computing aspect of it. Zhao teaches that: 
•	transmitting the measured strain to a computing device. (Zhao [0027] Furthermore, as will be discussed below, the load cell 200 may be capable of independently providing power to itself and may internally include all the circuitry necessary to process the reading from transducer 230 and wirelessly transmit the resulting load signal to a receiver or other monitoring system.) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include Transmitter as taught by Zhao in the Strain gauge of Welton, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of being able to remotely monitor strain in a polished rod. (Zhao [0027] “Furthermore, as will be discussed below, the load cell 200 may be capable of independently providing power to itself and may internally include all the circuitry necessary to process the reading from transducer 230 and wirelessly transmit the resulting load signal to a receiver or other monitoring system.”) 

Claim 12
Continuing from claim 11 Welton teaches that: wherein attaching the measuring apparatus does not require disconnecting the polished rod from a carrier bar or a sucker rod of the beam pump unit. (Welton Col 2 lines 18-20: it is a feature of these devices that they may be easily attached to and removed from a well unite polish rod without releasing the rod string from the hangar bar of the well unit.) 
	
Claim 13
	Continuing from claim 11 Welton teaches that: wherein attaching comprises fixing a first clamp to the upper wide section and around the polished rod, and fixing a second clamp to the lower wide section and around the polished rod. (Welton fig 5 element 33 is a hinge designed for the figure 32 to be wrapped around the body of the rod and is connected with both elements of 34. Welton col 2 line 18-21: “It is a feature of these devices that they may be easily attached to and removed from a well unit polish rod without releasing the rod string from the hangar bar of the well unit.”)

Claim 15
	Continuing from claim 11 Welton teaches that: further comprising calculating stress in the polished rod based in part on the strain. (Welton Col 3 line 56-Col 4 line 4: The polish rod 21 in a rod-pumped well unit is subjected to tensile stress imposed by the rod string. Hook's law states that strain is proportional to stress. Therefore, the strain imposed on the polish rod is proportional to the tensile loading on the polish rod, and Sy = Pl A where Sy is the axial stress, P is the axial load, and A is the cross-sectional area. Further, ε = Sy/E where ε is the unit elongation and E is the modulus of elasticity. Thus, ε = P/AE and P = AE ε. Since A and E are constant, ε (unit elongation) is directly proportional to P (axial load). Furthermore, a change in transverse dimension occurs due to axial stresses. The magnitude of this change is expressed by Poisson's ratio which states that μ = (-y)/ex = (-ez)/ex where μ is Poisson's ratio, ex is stress in direction of strain, and ey and ez are perpendicular strain.) 

Claims 4-7, 9, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Welton (US Pat. No. 3965736) and Richard et al (US Pub No 20150330200 A1) as applied to claims 1, 3 and 16 above, and further in view of Zhao (US Pub No 2015/0323399).

Claim 4
	Following from claim 1 Welton and Richard teach that: The apparatus of claim 1 but doesn’t teach an enclosure that contains a circuit board. 
	Zhao teaches though: an enclosure coupled to the body (Zhao fig 2C element 200); and a circuit board electrically connected to the strain gauge and positioned in the enclosure. (Zhao Fig 3B element 245 and Fig 5 [0039] “The circuit configuration may include solar panel(s) 540, a charger 543, a power storage/battery 541, a load signal processor 544, a load signal modulation device 545, a wireless transmitter/antenna 551, and load sensor(s) 530.”) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an enclosure with a circuit board attached to the strain gauge as taught by Zhao in the system of Welton, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of an upgraded version of Welton’s strain gauge to be more technologically relevant and allow processing and transmitting of the readings from the strain gauge. (Zhao [0027] “Furthermore, as will be discussed below, the load cell 200 may be capable of independently providing power to itself and may internally include all the circuitry necessary to process the reading from transducer 230 and wirelessly transmit the resulting load signal to a receiver or other monitoring system.”) 

Claim 5
Following from claim 4 Zhao teaches: The apparatus of claim 4, wherein the enclosure is coupled to the lower wide section. (Zhao Fig 3b element 245 [0030] With reference to FIGS. 3B and 3D, the load cell 200 may include two transducers (also herein referred to as "load sensors") 230 with flat bottom surfaces 232 that protrude on the bottom side of the load cell 200 and are configured to make physical contact with the clamping bar 140, as shown for example in FIG. 2A.) Furthermore, it is noted that coupled is a broad term and that both are on a downhole tool string and would be coupled regardless. 

Claim 6 
Following from claim 4 Zhao teaches: The apparatus of claim 4, wherein the strain gauge is coupled to the circuit board via one or more electrical lines that extend within the body. (Zhao Fig 5 element 530 is connected via wires to element 544 in fig 5) 

Claim 7
Following from claim 4 Zhao teaches: The apparatus of claim 4, wherein the circuit board comprises an antenna and is in communication with an external computing device via the antenna. (Zhao fig 5 element 551 & Paragraph [0039] FIG. 5 illustrates a schematic circuit configuration of the solar battery wireless load cell according to some embodiments of the invention. The circuit configuration may include solar panel(s) 540, a charger 543, a power storage/battery 541, a load signal processor 544, a load signal modulation device 545, a wireless transmitter/antenna 551, and load sensor(s) 530.)
	
	Claim 9 
	Following from claim 3 Richard further teaches that: The apparatus of claim 3, wherein the bore comprises a first bore (Richard Paragraph [0013] “In another embodiment, one or more sensors 155 may be placed in pockets made on the wall of the tubular 112 for protection from the outside environment and electrically coupled to circuits and power source as described later.”, first bore is the part of the bore containing the strain gauge), wherein the body comprises a second bore wherein one or more electrical components are positioned in the second bore. (Richard Para [0013] In other embodiments, some or all components, such as circuits, sensors, wires, etc., described herein may be placed wholly or partially in the wall of the tubular and also may be protected by epoxy or other covers, such as metallic or nonmetallic covers, from the outside environment. The second bore is the part of the bore containing the electrical components) Circuits being placed in the tubular or in a second borehole to protect it from the elements is anticipated by Richard. One of ordinary skill in the art would have recognized that applying the known technique of Richard to Welton would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Richard to the teaching of Welton would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate protecting equipment from elements by use of a borehole or other covering imbedding it in the strain gauge. Further, applying a secondary borehole to Welton with electrical components, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would enable storage, communication, and/or transmission of data required to operate and monitor the strain gauge.
The combination of Welton and Richard does not explicitly teach the second bore is formed in the lower wide section. There are a finite number of possible combinations for the location of the second bore in the wall of the body. The second bore can be in the upper wide section, the narrow section, or the lower wide section. It is within the ordinary skill in the art at the time of filing to select from a finite number of possible options in order to optimize desired operations. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
Welton and Richard do not teach that there will be electrical communication with the strain gauge in the first bore. Zhao teaches though: and wherein the one or more electrical components are in electrical communication with the strain gauge in the first bore. (Zhao Fig 5 Elements 530,544,545,551 Para [0039] FIG. 5 illustrates a schematic circuit configuration of the solar battery wireless load cell according to some embodiments of the invention. The circuit configuration may include solar panel(s) 540, a charger 543, a power storage/battery 541, a load signal processor 544, a load signal modulation device 545, a wireless transmitter/antenna 551, and load sensor(s) 530. While FIG. 5 shows load signal modulation device 545 separate from the wireless transmitter 551, in some embodiments, the load signal modulation device 545 may be included as part of the wireless transmitter 551.) It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an electrical communication system as taught by Zhao in the device of Welton in view of Richard, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of a strain gauge that could communicate with other electronics and sensors needed to perform the functions needed and allow processing and transmission of the data (Zhao Paragraph [0027]). Claim 17 
Welton in view of Richard in view of Zhao teaches that continuing from claim 16: The apparatus of claim 16, further comprising: (Welton Fig 5) 
Welton and Richard does not teach that there is an enclosure and circuit board but Zhao teaches though: an enclosure coupled to the lower wide section of the body (Zhao fig 2C element 200); and a circuit board electrically connected to the strain gauge and positioned in the enclosure. (Zhao Fig 3B element 245 and Fig 5 [0039] “The circuit configuration may include solar panel(s) 540, a charger 543, a power storage/battery 541, a load signal processor 544, a load signal modulation device 545, a wireless transmitter/antenna 551, and load sensor(s) 530.”) wherein the strain gauge is electrically coupled to the circuit board via one or more electrical lines that extend within the body. (Zhao Fig 5 element 530 is connected via wires to element 544 in fig 5)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an enclosure with a circuit board attached to the strain gauge as taught by Zhao in the system of Welton and Richard, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of an upgraded version of Welton’s strain gauge to be more technologically relevant (Zhao [0027] “Furthermore, as will be discussed below, the load cell 200 may be capable of independently providing power to itself and may internally include all the circuitry necessary to process the reading from transducer 230 and wirelessly transmit the resulting load signal to a receiver or other monitoring system.”) 


Claim 18
Continuing from claim 17 Welton and Richard in view of Zhao teaches that: The apparatus of claim 17, wherein the circuit board comprises an antenna and is in communication with an external computing device via the antenna. (Zhao fig 5 element 551 & Paragraph [0039] FIG. 5 illustrates a schematic circuit configuration of the solar battery wireless load cell according to some embodiments of the invention. The circuit configuration may include solar panel(s) 540, a charger 543, a power storage/battery 541, a load signal processor 544, a load signal modulation device 545, a wireless transmitter/antenna 551, and load sensor(s) 530.)

Claim 20
Following from claim 16 Richard further teaches that: The apparatus of claim 16, wherein the bore comprises a first bore (Richard Paragraph [0013] “In another embodiment, one or more sensors 155 may be placed in pockets made on the wall of the tubular 112 for protection from the outside environment and electrically coupled to circuits and power source as described later.”, first bore is the part of the bore containing the strain gauge), wherein the body comprises a second bore wherein one or more electrical components are positioned in the second bore. (Richard Para [0013] In other embodiments, some or all components, such as circuits, sensors, wires, etc., described herein may be placed wholly or partially in the wall of the tubular and also may be protected by epoxy or other covers, such as metallic or nonmetallic covers, from the outside environment. The second bore is the part of the bore containing the electrical components) Circuits being placed in the tubular or in a second borehole to protect it from the elements is anticipated by Richard. One of ordinary skill in the art would have recognized that applying the known technique of Richard to Welton would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Richard to the teaching of Welton would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate protecting equipment from elements by use of a borehole or other covering imbedding it in the strain gauge. Further, applying a secondary borehole to Welton with electrical components, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would enable storage, communication, and/or transmission of data required to operate and monitor the strain gauge.
The combination of Welton and Richard does not explicitly teach the second bore is formed in the lower wide section. There are a finite number of possible combinations for the location of the second bore in the wall of the body. The second bore can be in the upper wide section, the narrow section, or the lower wide section. It is within the ordinary skill in the art at the time of filing to select from a finite number of possible options in order to optimize desired operations. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
Welton and Richard do not teach that there will be electrical communication with the strain gauge in the first bore. Zhao teaches though: and wherein the one or more electrical components are in electrical communication with the strain gauge in the first bore. (Zhao Fig 5 Elements 530,544,545,551 Para [0039] FIG. 5 illustrates a schematic circuit configuration of the solar battery wireless load cell according to some embodiments of the invention. The circuit configuration may include solar panel(s) 540, a charger 543, a power storage/battery 541, a load signal processor 544, a load signal modulation device 545, a wireless transmitter/antenna 551, and load sensor(s) 530. While FIG. 5 shows load signal modulation device 545 separate from the wireless transmitter 551, in some embodiments, the load signal modulation device 545 may be included as part of the wireless transmitter 551.) It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an electrical communication system as taught by Zhao in the device of Welton in view of Richard, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of a strain gauge that could communicate with other electronics and sensors needed to perform the functions needed and allow processing and transmission of the data (Zhao Paragraph [0027]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Welton (US Pat. No. 3965736) and Zhao (US Pub No 2015/0323399) as applied to claim 11 above, and further in view of Richard et al (US Pub No 20150330200 A1).

	Claim 14
Continuing from claim 13 Welton teaches that: wherein measuring comprises using the strain gauge positioned on the narrow section, (Welton fig 5 element 31 Col 4 line 31-36: A strain gage means 31 is shown bonded to central body section 30, and any change in length of the central body section 30 (caused by change in length of polish rod 21) will be reflected by the change in signal from strain gage means 31 in a manner well known in the art). Welton and Zhao do not teach positioning the electronics in a bore. Richard et al. does teach though that the strain gauge can be positioned in a bore (Richard Paragraph [0013]).  It would be obvious with one having ordinary skill in the art at the time of filing to combine the strain gauge placement in a bore of Richard with the invention of Welton and Zhao since it would protect the strain gauge from the environment if it is positioned in a bore along the tubular. (Richard Paragraph [0013] “In another embodiment, one or more sensors 155 may be placed in pockets made on the wall of the tubular 112 for protection from the outside environment and electrically coupled to circuits and power source as described later.”)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Scott can be reached on 571-270-3415. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTYN A HALL/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        



/NICHOLAS NMN WLODARSKI/Examiner, Art Unit 4123